Citation Nr: 1400576	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-09 702	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for the status post compound fracture of the left tibia-fibula with nonunion of the tibia based on instability of the left knee, currently evaluated as 20 percent disabling prior to February 23, 2010, and 30 percent disabling since February 23, 2010.

2.  Entitlement to an increased rating for the disability attributable to the service-connected status post compound fracture of the left tibia-fibula with nonunion of the tibia based on painful motion of the left knee, currently evaluated as 10 percent disabling since February 23, 2010.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to May 1986.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied a disability rating in excess of 20 percent for the status post compound fracture of the left tibia-fibula with nonunion of the tibia based on instability of the left knee.  The Veteran filed a Notice of Disagreement (NOD) in March 2007.  The RO issued a Statement of the Case (SOC) in December 2007.  In February 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal.

The RO issued another rating decision in August 2012, which increased the rating for the status post compound fracture of the left tibia-fibula with nonunion of the tibia based on instability of the left knee to 30 percent.  The 30 percent rating was made retroactively effective from February 23, 2010, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  In the August 2012 rating decision, the RO also granted a separate 10 percent disability rating for the disability attributable to the service-connected status post compound fracture of the left tibia-fibula with nonunion of the tibia based on painful motion of the left knee.  The separate 10 percent rating was made retroactively effective from February 23, 2010.  The Veteran continued to appeal, requesting higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Board notes that the Veteran submitted a NOD in March 2007 on the issue of entitlement to an increased disability rating for residuals of a left femur fracture, currently evaluated as 20 percent disabling.  However, following the issuance of the December 2007 SOC, the Veteran limited his February 2008 Substantive Appeal to the left knee, and did not seek an appeal on the left femur issue.  Thus, the left femur issue is not currently on appeal before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2013).

In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

The Veteran's paperless claims files were also reviewed and considered in preparing this dismissal, along with his paper claims file.

The issue of entitlement to an initial compensable disability rating for tinea pedis with onychomycosis (claimed as foot fungus) has been raised by the record at the May 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1983 to May 1986.

2.  At the Veteran's May 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


